Citation Nr: 0100277	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-19 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
August 1998.  His DD Form 214 covering a period of active 
service from February 1981 to February 1984 indicates that he 
had 3 years and 5 days of prior active service.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 1999 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein, inter alia, service 
connection for residuals of asbestosis exposure was denied.  

The Board notes that the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim in June 1999 wherein he appears 
to raise several new claims.  These claims are referred to 
the RO for further development, if necessary.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran claim for service connection for residuals of 
asbestos exposure has been developed.

2.  There is no competent evidence that the veteran has a 
current disability manifested by residuals of asbestos 
exposure. 


CONCLUSION OF LAW

A disability manifested by residuals of asbestosis exposure 
is not shown to have incurred in or been aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 1111 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that VA has a duty to assist veterans and 
other claimants in developing their claims for VA benefits.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This duty to assist requires VA to 
make "reasonable efforts to obtain relevant records 
(including private records)" and that to provide a medical 
examination when such examination is necessary to make a 
decision on the claim.  Id. at § 3(a) (to be codified as 
amended at 38 U.S.C. § 5103A).   In the present case, the 
Board finds that the duty to assist the veteran has been 
satisfied.  He had not alleged that there are any additional 
pertinent medical records that are not currently associated 
with the claims folder.  Additionally, he was afforded a VA 
examination in January 1999.  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.305 (2000). 

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).


The veteran contends that he has residuals of inservice 
exposure to asbestosis.  However, the medical evidence does 
not show that he currently has a disability manifested by 
residuals of asbestosis exposure.  In January 1999, the 
veteran was afforded a VA medical examination.   His chest 
was symmetrical and his lungs were clear.  The veteran 
reported no history of dyspnea or chest pain.  Chest x-ray 
findings were normal.  The examiner concluded that "there 
are no signs or symptoms of asbestosis noted on the chest x-
ray or examination."  The examination report indicates that 
the veteran was unable to perform a pulmonary function test. 

At an October 2000 hearing before the undersigned Veterans 
Law Judge, he alleged that he was exposed to asbestos lined 
pipes while deployed on naval vessels.  He also testified 
that he participated in an asbestos monitoring program 
conducted by the Navy.  He testified that no physicians have 
told him that he has residuals of asbestos.  Similarly, he 
stated that he did not have any respiratory problems.  He was 
concerned that a pulmonary function test was not performed 
during his January 1999 VA examination as he was a "PPD 
converter" and was previously exposed to tuberculosis.  

In order to establish service connection for a particular 
disability, the evidence must show that the disability is 
currently manifest.  Brammer v. Derwinski, 3Vet. App. 223, 
225 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to case where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of present disability there 
can be no valid claim.)  While the veteran reports a history 
of inservice exposure to asbestos, the post service medical 
evidence does not show the presence of residual disability 
resulting from his alleged exposure. 

It is noted that the veteran, in claiming that he currently 
has residuals of asbestos exposure, has presented no 
diagnostic studies or clinical reports in support of his 
claim.  He is competent to report his symptoms; however, in 
the absence of evidence indicating that he has the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board must find that his contentions with 
regard to the present of a current disability resulting from 
asbestos exposure to be of no probative value.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not currently 
manifested, the Board must find that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of exposure to asbestosis.  
Accordingly, his claim for service connection is denied.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.305.

As stated previously, the duty to assist requires VA to make 
"reasonable efforts to obtain relevant records (including 
private records)" and that to provide a medical examination 
when such examination is necessary to make a decision on the 
claim.  In the present case, the evidence does not show, nor 
does the veteran contend, that any relevant records exist 
that have not been associated with the claims folder.  
Similarly, while the veteran is insistent that a pulmonary 
function test be performed, the duty to assist requires 
further examination only if necessary to make a decision on 
the claim if the evidence contains competent evidence that 
the veteran has a current disability, or persistent or 
recurrent symptoms of disability.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
____ (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
As the evidence does not show that the veteran currently has 
a disability resulting from exposure to asbestosis, VA is 
under no duty to provide further medical examination, to 
include a pulmonary function test in the present case.  

The Board must point out that the veteran is free to submit 
new and material evidence, and reopen his claims for service 
connection, at any time.


ORDER

Service connection for residuals of exposure to asbestos is 
denied.



		
	MARK W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

